The plaintiff declared upon a single bill of the defendant, for the payment of the sum of four hundred and forty-seven dollars, sixty-six cents. On exhibition of the instrument offered in evidence, it corresponded in all respects with that set forth in the declaration, except in this — it promised the payment of four hundred and forty-seven dollars and sixty-six cents. The defendant objected that the instrument offered in evidence was different from that alleged in the declaration. The Judge overruled the objection and the plaintiff had a verdict and judgment for his debt. It is insisted that the objection taken to the evidence was good and the Judge erred in overruling it.
The Court is of opinion that the Judge did not err in overruling the objection. There was no alternative but to give to the note the construction which the Judge put upon it, or to consider the most important part of it as wholly unmeaning. If a sensible meaning could be given to this part of the instrument, it was the duty of the Court to assign to it this meaning. The reasons stated by the Judge for the interpretation which he adopted and which reasons we need not repeat are satisfactory. To these however, it may be added that the note by its terms, was made for the payment of money, that it must be understood, unless otherwise distinctly expressed, to be made for the payment of money, the currency of our country — that of this currency, by the express enactment of Congress, act of 2 April, 1792, a dollar is the unit — that all other coins are recognized as either multiplies or fractional parts of that unit; that by the act of our State Legislature, 1809, c. 775, the currency of the State is recognized to be that of "dollars and cents," that is these units and the hundredth parts thereof, and that this note could not be understood by the parties, by a Court or by a jury in any other sense than as stipulating for *Page 240 
the payment of four hundred and forty-seven dollars (or units) and sixty-six cents (or the hundredth parts thereof). The judgment of the Court below is affirmed with costs.
PER CURIAM.                              Judgment affirmed.
Cited: S. v. Keeter, 80 N.C. 474.
(294)